Per Curiam.

We concur in the findings of misconduct by the board. After reviewing both the record and the board’s report, we conclude that Dalrymple’s estate planning information was transmitted to respondent by a non-lawyer and that the non-lawyer set the initial fee before either the client or the non-lawyer consulted with respondent. The respondent entered into a relationship that allowed the client to perceive that the setting of a fee, the obtaining of information, and the possible refund of the fee- could be controlled by a non-lawyer. An attorney should avoid even the perception that his or her work can be influenced or controlled by a party other than the client. We agree with the board that a public reprimand is warranted and respondent is so reprimanded. Costs taxed to the respondent.

Judgment accordingly.

Mover, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.